Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/373193 election response filed 04/02/2019.     
Claims 1-4 have been examined and fully considered.
Election/Restrictions
Applicant’s election without traverse of Claims 1-4 in the reply filed on 09/28/2022 is acknowledged.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition ofmatter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title.
1. The claimed invention of Claims 1-4 are directed to non-statutory subject matter. 
The invention of instant claims 1-4 are drawn towards methods to measure/detect one or two of a plethora of natural markers/compounds(amino acids and amino acid analogues) found in a natural sample(blood), and the claims recite the judicial exception of an abstract idea/ natural correlation (mental calculation/evaluation/ing the state of pancreatic cancer by the determined levels of the amino acids and/or amino acid analogues. As instantly claimed, there is no detector used, or anything that changes the natural sample(blood) from it’s natural state. In fact, as instantly claimed—it seems a detector is not needed, and that applicant is obtaining concentration data from a data pull for the abstract calculation.
Further- the “evaluating,” steps as claimed are merely mental process as is the claimed formula, and no specialized computer or processor if claimed nor a specific formula which might make this more than the instantly claimed mental process. 
Therefore-there is nothing in the claim language which results in more than the recited judicial exception abstract idea, and the claims read as that applicant is attempting to tie up the natural correlation and abstract idea of calculating the “state” of pancreatic cancer based on levels of the claimed biomarkers. Therefore these claims are not patent eligible as claimed. 
Claim 2 includes a “control unit,” and “information processing apparatus,” however this is claimed in such a level of generality and without more specifics as to what the formula might entail or even if the control unit if programmed with the formula or not and therefore does not offer enough to overcome the 101 rejection.
See MPEP 2106.04. Alice Corp. v. CLS Bank, and In re Alappat. Bilkski.
See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Also, process claims that aredirected to abstract ideas, such as the claims in Bilski v. Kappos & MPEP § 2106.01. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by SUGIMOTO in US 20080147368.
With respect to Claim 1, SUGIMOTO et al. teach of a method of using an evaluating apparatus to determine biological state, the evaluating apparatus evaluates the biological state to be evaluated, based on generated evaluation function and the previously acquired metabolite concentration data to be evaluated. In the method and apparatus, a candidate evaluation function-generating unit generates a candidate evaluation function that is a candidate of the evaluation function from the biological state information according to a particular function-generating method. A candidate evaluation function-verifying unit verifies the candidate evaluation function prepared according to a particular verification method. A variable-selecting unit selects the combination of the metabolite concentration data contained in the biological state information to be used in preparing the candidate evaluation function by selecting a variable of the candidate evaluation function from the verification results according to a particular variable selection method. The apparatus generates the evaluation function by selecting a candidate evaluation function to be used as the evaluation function among the candidate evaluation functions based on the verification results accumulated by repeated execution of those units(abstract). 
	More specifically, SUGIMOTO et al. teach that the biological state that is evaluated being pancreatic cancer (paragraph 0133, 0224), and further of detecting and using concentration data amino acid analogues for this evaluation, the analogues including spermidine, spermine, hypotaurine, among others (paragraph 0053-0055). Further SUGIMOTO teach of the sample being a blood sample (paragraph 0009, 0011,0012, 0131), and of amino acids(Gly, Leu, Phe)(Figure 7-12).
With respect to Claim 2, SUGIMOTO et al. teach of detecting the amino acids(Gly, Leu, Phe)(Figure 7-12), and of the evaluating step using both the amino acid and metabolite shown in claim 1 above and also(paragraph 0159, 0244, 0248, 0256), and of selecting a combination of metabolite values to use(more than one) (abstract).
	With respect to Claim 3, SUGIMOTO et al. teach of a candidate evaluation function-generating unit generates a candidate evaluation function that is a candidate of the evaluation function from the biological state information according to a particular function-generating method. A candidate evaluation function-verifying unit verifies the candidate evaluation function prepared according to a particular verification method. A variable-selecting unit selects the combination of the metabolite concentration data contained in the biological state information to be used in preparing the candidate evaluation function by selecting a variable of the candidate evaluation function from the verification results according to a particular variable selection method(abstract), in a computer/information processing apparatus (paragraph 0037, 0079, 0228-0229).
	With respect to Claim 4, SUGIMOTO et al. teach of a biological state-evaluating apparatus that evaluates the biological state to be evaluated, and generates an evaluation function/formula using previously acquired metabolite concentration data to be evaluated. In the apparatus, a candidate evaluation function-generating unit generates a candidate evaluation function that is a candidate of the evaluation function from the biological state information according to a particular function-generating method. A candidate evaluation function-verifying unit verifies the candidate evaluation function prepared according to a particular verification method. A variable-selecting unit selects the combination of the metabolite concentration data contained in the biological state information to be used in preparing the candidate evaluation function by selecting a variable of the candidate evaluation function from the verification results(variable to be substituted for concentration data as shown in the below logic/flow diagram-Figure 1) according to a particular variable selection method. The apparatus generates the evaluation function by selecting a candidate evaluation function to be used as the evaluation function among the candidate evaluation functions based on the verification results accumulated by repeated execution of those units(abstract)(substituting explanatory values upon repeated execution)(paragraph 0019, 0044, 0057, 0072 among others). SUGIMOTO et al. also teach that the biological state that is evaluated being pancreatic cancer (paragraph 0133, 0224), and further of detecting and using concentration data amino acid analogues for this evaluation, the analogues including spermidine, spermine, hypotaurine, among others (paragraph 0053-0055). Further SUGIMOTO teach of the sample being a blood sample (paragraph 0009, 0011,0012, 0131), and of amino acids(Gly, Leu, Phe)(Figure 7-1).

    PNG
    media_image1.png
    295
    452
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797